EXHIBIT 10.6
 


PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
NON-ANNUAL RESTRICTED STOCK UNIT AWARD FOR JULIE M. KANE


PG&E CORPORATION, a California corporation, hereby grants Restricted Stock Units
to the Recipient named below.  The Restricted Stock Units have been granted
under the PG&E Corporation 2014 Long-Term Incentive Plan, as amended (the
"LTIP").  The terms and conditions of the Restricted Stock Units are set forth
in this cover sheet and in the attached Restricted Stock Unit Agreement (the
"Agreement").
Date of Grant:                                                             May
29, 2015
Name of Recipient:                                                    JULIE M.
KANE
Recipient's Participant ID:                                         ########
Number of Restricted Stock Units:                           2,806


By accepting this award, you agree to all of the terms and conditions described
in the attached Agreement. You and PG&E Corporation agree to execute such
further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement.  You are also
acknowledging receipt of this award, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Restricted Stock Units dated March 2,
2015, and any supplements to that Prospectus.
If, for any reason, you wish to not accept this award, please notify PG&E
Corporation in writing within 30 calendar days of the date of this award at
ATTN: LTIP Administrator, Pacific Gas and Electric Company, 245 Market Street,
N2T, San Francisco, 94105.












Attachment

--------------------------------------------------------------------------------

PG&E CORPORATION
2014 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
The LTIP and Other Agreements
This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Restricted Stock Units, subject to the terms of the
LTIP.  Any prior agreements, commitments, or negotiations are superseded.  In
the event of any conflict or inconsistency between the provisions of this
Agreement and the LTIP, the LTIP will govern.  Capitalized terms that are not
defined in this Agreement are defined in the LTIP.  In the event of any conflict
between the provisions of this Agreement and the PG&E Corporation Officer
Severance Policy or the PG&E Corporation 2012 Officer Severance Policy, this
Agreement will govern. For purposes of this Agreement, employment with PG&E
Corporation means employment with any member of the Participating Company Group.
 
Grant of Restricted Stock Units
PG&E Corporation grants you the number of Restricted Stock Units shown on the
cover sheet of this Agreement.  The Restricted Stock Units are subject to the
terms and conditions of this Agreement and the LTIP.
 
Vesting of Restricted Stock Units
As long as you remain employed with PG&E Corporation, the total number of
Restricted Stock Units originally subject to this Agreement, as shown on the
cover sheet, will vest in accordance with the below vesting schedule (the
"Normal Vesting Schedule").
          May 29, 2016 – one-half of the Restricted Stock Units
          May 29, 2017 – one-half of the Restricted Stock Units
The amounts payable upon each vesting date are hereby designated separate
payments for purposes of Code Section 409A.  Except as described below, all
Restricted Stock Units subject to this Agreement which have not vested upon
termination of your employment will then be cancelled. As set forth below, the
Restricted Stock Units may vest earlier upon the occurrence of certain events.
 
Dividends
Restricted Stock Units will accrue Dividend Equivalents in the event cash
dividends are paid with respect to PG&E Corporation common stock having a record
date prior to the date on which the Restricted Stock Units are settled.  Such
Dividend Equivalents will be converted into cash and paid, if at all, upon
settlement of the underlying Restricted Stock Units.
 

--------------------------------------------------------------------------------



Settlement
Vested Restricted Stock Units will be settled in an equal number of shares of
PG&E Corporation common stock, subject to the satisfaction of Withholding Taxes,
as described below.  PG&E Corporation will issue shares as soon as practicable
after the Restricted Stock Units vest but not later than sixty (60) days after
the applicable vesting date.
 
Voluntary Termination
In general, in the event of your voluntary termination, all unvested Restricted
Stock Units will be cancelled on the date of termination.    However, if your
voluntary termination is for "good reason," i.e., if PG&E Corporation materially
breaches the terms of your March 2015 offer letter and does not cure the breach
within thirty (30) days of your delivering to PG&E Corporation a written notice
that describes the breach in reasonable detail and requests that PG&E
Corporation cure the breach, then all unvested Restricted Stock Units will vest
upon such termination.
   
Termination for Cause
If your employment with PG&E Corporation is terminated at any time by PG&E
Corporation for cause, all unvested Restricted Stock Units will be cancelled on
the date of termination.
For these purposes, "cause" is defined in the same manner as in the 2012 Officer
Severance Policy (but will not include any statement made, or action taken, in
the good faith performance of your duties).
 
Termination other than for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause, all unvested Restricted Stock Units will vest immediately.
 
Death/Disability
In the event of your death or Disability while you are employed, all of your
Restricted Stock Units will vest upon the date of such event.
 
Termination Due to Disposition of Subsidiary
If your employment is terminated (other than for cause or your voluntary
termination) (1) by reason of a divestiture or change in control of a subsidiary
of PG&E Corporation, which divestiture or change in control results in such
subsidiary no longer qualifying as a subsidiary corporation under Section 424(f)
of the Internal Revenue Code of 1986, as amended (the "Code"), or (2) coincident
with the sale of all or substantially all of the assets of a subsidiary of PG&E
Corporation, then your Restricted Stock Units will vest in the same manner as
for a "Termination other than for Cause" described above.
 
Change in Control
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the "Acquiror"), may, without your consent, either assume or continue
PG&E Corporation's rights and obligations under this Agreement or provide a
substantially equivalent award in substitution for the Restricted Stock Units
subject to this Agreement.
If the Restricted Stock Units are neither assumed nor continued by the Acquiror
or if the Acquiror does not provide a substantially equivalent award in
substitution for the Restricted Stock Units, all of your unvested Restricted
Stock Units will vest immediately preceding and contingent on, the Change in
Control.
 
Termination In Connection with a Change in Control
In the event of such a separation in connection with a Change in Control within
two years following the Change in Control (other than termination for cause, or
your voluntary termination other than for "good reason"), your Restricted Stock
Units (to the extent they did not previously vest upon, for example, failure of
the Acquiror to assume or continue this award) will vest on the date of such
separation.  PG&E Corporation has the sole discretion to determine whether
termination of your employment was made in connection with a Change in Control.
 
Delay
PG&E Corporation will delay the issuance of any shares of common stock to the
extent it is necessary to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain "key employees" of certain publicly-traded
companies); in such event, any shares of common stock to which you would
otherwise be entitled during the six (6) month period following the date of your
"separation from service" under Section 409A (or shorter period ending on the
date of your death following such separation) will instead be issued on the
first business day following the expiration of the applicable delay period.
 
Withholding Taxes
The number of shares of PG&E Corporation common stock that you are otherwise
entitled to receive upon settlement of Restricted Stock Units will be reduced by
a number of shares having an aggregate Fair Market Value, as determined by PG&E
Corporation, equal to the amount of any Federal, state, or local taxes of any
kind required by law to be withheld by PG&E Corporation in connection with the
Restricted Stock Units determined using the applicable minimum statutory
withholding rates, including social security and Medicare taxes due under the
Federal Insurance Contributions Act and the California State Disability
Insurance tax ("Withholding Taxes").  If the withheld shares were not sufficient
to satisfy your minimum Withholding Taxes, you will be required to pay, as soon
as practicable, including through additional payroll withholding, any amount of
the Withholding Taxes that is not satisfied by the withholding of shares
described above.
 
Leaves of Absence
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed.  If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment.  See above under
"Voluntary Termination."
Notwithstanding the foregoing, if the leave of absence exceeds six (6) months,
and a return to service upon expiration of such leave is not guaranteed by
statute or contract, then you will be deemed to have had a "separation from
service" for purposes of any Restricted Stock Units that are settled hereunder
upon such separation.  To the extent an authorized leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least six (6) months
and such impairment causes you to be unable to perform the duties of your
position of employment or any substantially similar position of employment, the
six (6) month period in the prior sentence will be twenty-nine (29) months.
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.
 
Voting and Other Rights
You will not have voting rights with respect to the Restricted Stock Units until
the date the underlying shares are issued (as evidenced by appropriate entry on
the books of PG&E Corporation or its duly authorized transfer agent).
 
No Retention Rights
This Agreement is not an employment agreement and does not give you the right to
be retained by PG&E Corporation.  Except as otherwise provided in an applicable
employment agreement, PG&E Corporation reserves the right to terminate your
employment at any time and for any reason.
 
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California.




